 Case 2:20-cv-10439-VAR-RSW ECF No. 6, PageID.34 Filed 04/03/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SEXUAL SIN DE UN
ABDUL BLUE,

          Plaintiff,
                                            Case No. 20-10439
v.                                          Honorable Victoria A. Roberts
                                            Mag. Judge R. Steven Whalen

DOUG VAN FRANCIS ORSDALL,

     Defendant.
_________________________________/

 ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED IN FORMA
 PAUPERIS [ECF No. 2] AND SUMMARILY DISMISSING PLAINTIFF’S
                    COMPLAINT [ECF No. 1]


     I.      INTRODUCTION/BACKGROUND
          Pro se Plaintiff, Sexual Sin De Un Abdul Blue (“Plaintiff”), filed a

complaint and motion to proceed in forma pauperis. This is Plaintiff’s third

complaint asserting the same claims. This matter is a companion case to

Plaintiff’s other action filed in this Court, see E.D. Mich., Case No. 19-13249

(Roberts, J.). However, Plaintiff failed to notify the Court that this was a

companion case, so the new case was initially assigned to the Honorable

Mark A. Goldsmith. After finding that the case was a companion case to the

case previously dismissed by the undersigned, the new case was


                                        1
 Case 2:20-cv-10439-VAR-RSW ECF No. 6, PageID.35 Filed 04/03/20 Page 2 of 3




administratively reassigned from Judge Goldsmith to the undersigned on

March 4, 2020. See E.D. Mich. LR 83.11.

      In Plaintiff’s previous cases, the Court granted his application to

proceed in forma pauperis. See 28 U.S.C. § 1915(a)(1). However, the Court

dismissed both complaints pursuant to 28 U.S.C. § 1915(e)(2)(B) because

he failed to assert any justiciable claim. Case No. 19-13249 [ECF No. 7,

PageID. 68].

   Plaintiff’s complaint is akin to his previously dismissed action. The Court

finds that Plaintiff is unable to pay the fees associated with the filing of his

complaint and grants his application to proceed in forma pauperis. However,

because his complaint is - again - entirely void of any justiciable claim, the

complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). Principles

requiring generous construction of pro se pleadings are not without limits,

and Plaintiff’s amended complaint fails to state any plausible claim on which

this Court may grant him relief.

   Plaintiff has repeatedly filed cases that fail to assert any basis in law or

fact and has repeatedly filed the same documents to support claims already

found plainly deficient. These filings have wasted substantial resources and

are an abuse of the Court and the right to proceed in forma pauperis.

Therefore, Plaintiff is enjoined from filing any future complaints in forma


                                       2
 Case 2:20-cv-10439-VAR-RSW ECF No. 6, PageID.36 Filed 04/03/20 Page 3 of 3




pauperis in this district against Defendant, without prior authorization of this

Court.



   II.     CONCLUSION
   Accordingly, Plaintiff’s application to proceed in forma pauperis [ECF No.

2] is GRANTED, and his amended complaint [ECF No. 1] is DISMISSED

pursuant to 28 U.S.C. § 1915(e).

         Plaintiff is ENJOINED from filing any future complaints in forma

pauperis in this district against Defendant unless Plaintiff receives prior

authorization from this Court.



         IT IS ORDERED.
                                           S/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
Dated: April 3, 2020




                                       3
